DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendments filed on 10/14/2021 are acknowledged.
Claims 2-27 are pending for examination. Claim 1 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-15, 17-18, 20-21, and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet et al. (USPGPUB 2007/0276262) in view of Al-Ali (USPGPUB 2003/0028085). In regard to claim 2, Banet discloses a user-worn device configured to non-invasively measure a physiological parameters of a user (Figs.1-11 and associated descriptions), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (LEDS 64a, 64b, 68a, 68b, and 88, Figs. 4-7 and associated descriptions); one or more photodiodes configured to receive light after attenuation by tissue of the user (photodiodes 66a, 66b, and 86, Figs. 4-7 and associated descriptions); a network interface configured to provide wireless communication with at least one of a mobile phone or a computer network (antenna 102 .
Banet does not specifically discloses drive the one or more LEDs; receive initial one or more signals from at least one of the photodiodes; responsive to the initial one or more signals, determine an indication of signal quality; responsive to the signal quality, drive the one or more LEDs using a progression from low power to a higher power; receive additional one or more signals from at least one of the photodiodes; and responsive to the additional one or more signals, calculate a measurement of a physiological parameter of the user.
Al-Ali teaches drive the one or more LEDs; receive initial one or more signals from at least one of the photodiodes; responsive to the initial one or more signals, determine an indication of signal quality; responsive to the signal quality, drive the one or more LEDs using a progression from low power to a higher power; receive additional one or more signals from at least one of the photodiodes; and responsive to the additional one or more signals, calculate a measurement of a physiological parameter of the user (low quality signal triggers a low duty cycle to high duty cycle and high duty cycle provides larger signal-to-noise ratio, Figs. 4-5 and 8-9 and associated 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system (Banet) to incorporate the signal quality determinations and associated emitter power transition/ control elements/ functions as taught by Al-Ali, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the power transition(s) improves the signal-to-noise ratio of the measurements (see Al-Ali). The rationale would have been to improve the accuracy of the optical measurements.
In regard to claim 3, Banet as modified by Al-Ali discloses the progression from low power to the higher power increases a signal to noise ratio of the user-worn device (low quality signal triggers a low duty cycle to high duty cycle and high duty cycle provides larger signal-to-noise ratio, Figs. 4-5 and 8-9 and associated descriptions; [0045]).
In regard to claim 4, Banet as modified by Al-Ali discloses the increased signal to noise ratio of the user-worn device is sufficient for detecting a blood analyte (Figs. 4-5 and 8-9 and associated descriptions; [0033]; [0035] of Al-Ali).
In regard to claim 5, Banet as modified by Al-Ali discloses the measurement of the physiological parameter is based on a detection of the blood analyte (vital signs/ blood pressure, abstract; [0017]; [0036]; pulse oximetry value, [0020]; [0052] of Banet; [0015] and [0029] of Al-Ali).
In regard to claim 6, Banet as modified by Al-Ali discloses the one or more processors are further configured to: modulate a duty cycle of at least one of the one or 
In regard to claim 7, Banet as modified by Al-Ali discloses the modulation increases a signal to noise ratio of the user-worn device (Figs. 4-5 and 8-9 and associated descriptions; [0033]; [0035] of Al-Ali).
In regard to claim 8, Banet as modified by Al-Ali discloses a combination of the progression from low power to the higher power and the modulation increases a signal to noise ratio of the user-worn device (Figs. 4-5 and 8-9 and associated descriptions; [0033]; [0035] of Al-Ali).
In regard to claim 9, Banet as modified by Al-Ali discloses the increased signal to noise ratio of the user-worn device is sufficient for detecting a blood analyte (vital signs/ blood pressure, abstract; [0017]; [0036]; pulse oximetry value, [0020]; [0052] of Banet; [0015] and [0029] of Al-Ali).
In regard to claim 10, Banet as modified by Al-Ali discloses the measurement of the physiological parameter is based on a detection of the blood analyte (vital signs/ blood pressure, abstract; [0017]; [0036]; pulse oximetry value, [0020]; [0052] of Banet; [0015] and [0029] of Al-Ali).
In regard to claim 11, Banet as modified by Al-Ali discloses an LED driver configured to provide pulses of current to the one or more LEDs, wherein the LED driver receives a control signal from the one or more processors and in response drives the one or more LEDs progressing from low power to the higher power (Figs. 4-5 and 8-9 and associated descriptions of Al-Ali).

In regard to claim 13, Banet as modified by Al-Ali discloses the one or more LEDs emit the first one or more pulses at a first one or more wavelengths, and wherein the one or more LEDs emit the second one or more pulses at a second one or more wavelengths different from the first one or more wavelengths (red and infrared LEDs, [0020] of Banet; red and infrared, [0002]; [0031]; Figs. 4-5 and associated descriptions of Al-Ali).
In regard to claim 14, Banet as modified by Al-Ali discloses the progression from low power to the higher power allows the LED driver to stabilize and provide more stable current to the one or more LEDs (Figs. 4-5 and 8-9 and associated descriptions of Al-Ali).
In regard to claim 15, Banet as modified by Al-Ali discloses a user interface comprising a touch-screen display (touch-screen display 100, Fig. 10A and associated descriptions; [0055] of Banet), wherein the user interface is configurable to display indicia responsive to the measurement of the physiological parameter (touch-screen display 100, Fig. 10A and associated descriptions; [0055] of Banet; display 159, Fig. 1 and associated descriptions of Al-Ali); a storage device configured to at least temporarily store at least the measurement ([0022] of Banet); and a strap configured to position the user-worn device on the user (belt, [0040-0041] of Banet).

In regard to claim 18, Banet as modified by Al-Ali discloses the physiological parameter comprises trending information (continuous measurement mode, Figs. 1B, 2A-2C and 7-9 and associated descriptions).
In regard to claim 20, Banet as modified by Al-Ali discloses the LEDs and the photodiodes are arranged on a same side of the tissue of the user (Figs. 4 and 6A and associated descriptions of Banet).
In regard to claim 21, Banet as modified by Al-Ali discloses a front-end interface comprising one or more amplifiers and one or more analog to digital converters (ADCs), wherein the front-end interface receives the signals from the photodiodes, the one or more amplifiers amplify the signals and the one or more ADCs convert the signals to digital information, and wherein the one or more processors receive the converted signals ([0039]; [0051] of Banet).
In regard to claim 23, Banet as modified by Al-Ali discloses a user-worn device configured to non-invasively measure a physiological parameter of a user (referring to claim 2 above), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (referring to claim 2 above); one or more photodiodes configured to receive light after attenuation by tissue of the user (referring to claim 2 above); a network interface configured to provide wireless communication with at least one of a mobile phone or a computer network (referring to claim 2 above); one or more processors (referring to claim 2 above) configured to: cause the one or more LEDs to be 
In regard to claim 24, Banet as modified by Al-Ali discloses a user interface comprising a touch-screen display, wherein the user interface is configurable to display indicia responsive to the measurement of the physiological parameter; a storage device 
In regard to claim 25, Banet as modified by Al-Ali discloses the LEDs and the photodiodes are arranged on a same side of the tissue of the user (referring to claims 2 and 20 above).
In regard to claim 26, Banet as modified by Al-Ali discloses a front-end interface comprising one or more amplifiers and one or more analog to digital converters (ADCs), wherein the front-end interface receives the signals from the photodiodes, the one or more amplifiers amplify the signals and the one or more ADCs convert the signals to digital information, and wherein the one or more processors receive the converted signals (referring to claims 2 and 21 above).

Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet and Al-Ali as applied to claims 2-15, 17-18, 20-21, and 23-26 above, and further in view Bernreuter (USPGPUB 2008/0015424). In regard to claims 16 and 19, Banet as modified by Al-Ali discloses all the claimed limitation except the physiological parameter comprises at least one of: methemoglobin, total hemoglobin, carboxyhemoglobin, or carbon monoxide; the physiological parameter comprises glucose.
Bernreuter teaches an oximetry system (Figs. 1-6 and associated descriptions), wherein the system calculates at least one of: methemoglobin, total hemoglobin, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified and Al-Ali) to incorporate the function(s) and associated elements/ wavelengths as taught by Bernreuter, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the function(s) as taught by Bernreuter obtains more physiological information of the user. The rationale would have been to obtain more physiological information of the user.

Claims 22 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet and Al-Ali as applied to claims 2-15, 17-18, 20-21, and 23-26 above, and further in view of Elhag et al. (USPGPUB 2007/0106132). In regard to claim 29, Banet as modified by Al-Ali discloses a user-worn system (referring to claim 2 above) and Bluetooth interface for wireless communications ([0022] of Banet) but does not specifically disclose a mobile phone configured to wirelessly communicate with the user-worn device.
Elhag teaches a mobile phone (element 51, Fig. 3 and associated descriptions; cellular telephone, [0072]) configured to wirelessly communicate with the user-worn device (Figs. 1-3 and associated descriptions; oximetry device, [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified and Al-Ali) to incorporate a mobile phone device as taught by Elhag, since both systems are oximetry devices and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14, 16-23 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-29 of copending Application No. 17/410,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-29 of ‘927 anticipated claims 2-14, 16-23 and 25-27 of present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791